Name: Council Regulation (EEC) No 108/76 of 19 January 1976 laying down general rules for determining, in the fishery sector, the landing areas situated at a considerable distance from the main centres of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 76 Official Journal of the European Communities No L 20/45 COUNCIL REGULATION (EEC) No 108 /76 of 19 January 1976 laying down general rules for determining, in the fishery sector, the landing areas situated at a considerable distance from the main centres of consumption in the Community Regulation (EEC ) No 100/76, the following factors are to be taken into account :  the distances between the landing areas and the main centres of consumption in the Community ;  specific transport conditions which may prevent access to markets taking place under satisfactory conditions ;  the particular structural situation of certain areas which risks compromising normal outlets for production ; »  the structure of demand and of supply, and in particular the conditions under which balanced supplies to the Community market may be guaranteed . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( 1 ), and in particular Article 11 (4 ) of that Regulation, Having regard to the proposal from the Commission, Whereas, in order to ensure that producers in landing areas situated at a considerable distance from the main centres of consumption in the Community have access to markets under satisfactory conditions, the withdrawal price referred to in the first subparagraph of Article 11 (4 ) of Regulation (EEC) No 100/76 may be multiplied by conversion factors for these areas ; Whereas it is necessary to lay down the general rules for determining these landing areas ; Whereas distances between landing areas and centres of consumption, specific transport conditions, the structural situation in certain areas and the structure of supply and demand constitute factors likely to hinder access to markets, Article 2 1 . Council Regulations (EEC) No 135/73 of 15 January 1973 laying down general rules for determining, in the fishery sector, the landing areas situated at a considerable distance from the main centres of consumption in the Community (2 ), is hereby repealed. 2 . References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Article 3 This Regulation shall enter into force on 1 February 1976 . In the determination of the landing areas referred to in the second subparagraph of Article 11 (4 ) of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1976. For the Council The President J. HAMILIUS (*) See page 1 of this Official Journal . ( 2 ) OJ No L 18 , 23 . 1 . 1973 , p . 1 .